           Case 1:21-cv-00870-RDB Document 13 Filed 05/19/21 Page 1 of 39



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  (Northern Division)

                                                      *
ROBYN BOMAR, et al.,
                                                      *
       Plaintiffs,
                                                      *
v.                                                           Case No. 1:21-cv-00870-RDB
                                                      *
BOARD OF EDUCATION OF
HARFORD COUNTY, et al.                                *

       Defendants.                                    *

*      *       *      *       *       *       *       *      *       *      *       *       *     *

                                            ANSWER

       Defendant Board of Education of Harford County (the “Board”), by and through its

attorneys, Edmund J. O’Meally, Adam E. Konstas, and Pessin Katz Law, P.A., hereby files this

Answer to the Complaint filed against it in the above-captioned case, and states as follows:

                                          FIRST DEFENSE

       Pursuant to Fed. R. Civ. P. 12(b)(6), the Complaint fails to state claims upon which relief

may be granted.

                                      SECOND DEFENSE

       Responding to the specific allegations against the Board, the Board states as follows:

       1.      Paragraph 1 does not contain any factual allegations to which a response is required.

       2.      Paragraph 2 does not contain any factual allegations to which a response is required,

but to the extent it may be construed as doing so, the Board denies same.

       3.      The Board admits that this Court has jurisdiction over Plaintiff’s claims arising

under federal law.



                                                  1
        Case 1:21-cv-00870-RDB Document 13 Filed 05/19/21 Page 2 of 39



       4.      The Board admits that venue is proper in this District.

       5.      The Board admits the allegations contained in Paragraph 5 except the allegation

that Plaintiff Bomar was at all relevant times employed by the Board because she resigned from

employment with the Board on July 15, 2020.

       6.      The Board admits the allegations contained in Paragraph 6 except the allegation

that Plaintiff Hall was at all relevant times employed by the Board because she resigned from

employment with the Board on July 15, 2019.

       7.      The Board admits the allegations contained in Paragraph 7.

       8.      The Board admits the allegations contained in Paragraph 8 except the allegation

that Plaintiff Adkins was at all relevant times employed by the Board because she resigned from

employment with the Board effective October 10, 2019.

       9.      To the extent that the Board is organized and exists under the laws of the State of

Maryland and has the powers and duties enumerated in relevant provisions of the Education Article

of the Annotated Code of Maryland, the Board admits the allegations contained in Paragraph 9 of

the Complaint. Further answering, the Board states that the remaining allegations in Paragraph 9

of the Complaint contain legal arguments and/or conclusions to which the Board is not required to

respond, but to the extent they may be construed as containing any factual allegations, the Board

denies same.

       10.     To the extent that Dr. Sean Bulson, Superintendent of Schools, has the powers and

duties enumerated in relevant provisions of the Education Article of the Annotated Code of

Maryland, the Board admits the allegations contained in Paragraph 10 of the Complaint. Further

answering, the Board states that the remaining allegations in Paragraph 10 of the Complaint




                                                2
        Case 1:21-cv-00870-RDB Document 13 Filed 05/19/21 Page 3 of 39



contain legal arguments and/or conclusions to which the Board is not required to respond, but to

the extent they may be construed as containing any factual allegations, the Board denies same.

       11.     The Board admits the allegations in Paragraph 11 of the Complaint.

       12.     The allegations in Paragraph 12 of the Complaint contain legal arguments and/or

conclusions to which the Board is not required to respond, but to the extent they may be construed

as containing any factual allegations, the Board denies same.

       13.     To the extent that Plaintiff Stallings was hired by the Board on or about August 26,

1991, that she was appointed to the position of Assistant Principal I (10 month) on August 22,

2005, the allegations in Paragraph 13 are admitted. The Board is without sufficient information to

admit or deny the remaining allegations in Paragraph 13 and thus denies same.

       14.     The Board is without sufficient knowledge or information to either admit or deny

the allegations contained in Paragraph 14 and thus denies same.

       15.     The Board admits the allegations contained in Paragraph 15.

       16.     The Board denies the allegations in Paragraph 16 of the Complaint.

       17.     The Board admits that Joseph Schmitz was Principal at Fallston High School, and

thus Ms. Stalling’s immediate supervisor, during the referenced time period but is without

sufficient knowledge or information to either admit or deny the remaining allegations contained in

Paragraph 17 and thus denies same.

       18.     The Board denies the allegations contained in Paragraph 18.

       19.     To the extent Joseph Schmitz was appointed to the position of Executive Director

of High School Performance effective on or about July 1, 2011, it is admitted. The Board denies

the remaining allegations in Paragraph 19.




                                                3
         Case 1:21-cv-00870-RDB Document 13 Filed 05/19/21 Page 4 of 39



       20.     To the extent Plaintiff Stallings was reassigned from the position of Assistant

Principal at Fallston High School to an 11-month Guidance Counselor position at Aberdeen High

School effective August 24, 2011, it is admitted. The Board denies the remaining allegations in

Paragraph 20 of the Complaint.

       21.     The Board denies the allegations contained in Paragraph 21.

       22.     To the extent Plaintiff Stallings filed a grievance with the Board on July 21, 2011

and filed a Charge of Discrimination with the Equal Employment Opportunity Commission on or

about October 22, 2012, it is admitted. The Board denies the remaining allegations contained in

Paragraph 22 of the Complaint.

       23.     To the extent that Plaintiff Stallings was reassigned from the position of Guidance

Counselor at Aberdeen High School to Assistant Principal (10-month) at North Harford High

School effective July 1, 2013, it is admitted. The Board is without sufficient knowledge or

information to either admit or deny the remaining allegations contained in Paragraph 23 and thus

denies same.

       24.     The Board admits the allegations in Paragraph 24 of the Complaint.

       25.     The allegations in Paragraph 25 pertain solely to Defendant Gerringer and thus

Paragraph 25 does not contain any factual allegations to which a response is required by the Board,

but to the extent it may be construed as doing so, the Board is without sufficient information to

admit or deny the allegations and thus denies same.

       26.     The allegations in Paragraph 26 pertain solely to Defendant Gerringer and contain

legal arguments and/or conclusions and thus Paragraph 26 does not contain any factual allegations

to which a response is required by the Board, but to the extent it may be construed as doing so, the

Board admits that APSASHC has been recognized by the Board as the exclusive collective



                                                 4
          Case 1:21-cv-00870-RDB Document 13 Filed 05/19/21 Page 5 of 39



bargaining representative for a designated unit of administrators and supervisors employed by the

Board.

         27.   The allegations in Paragraph 27 pertain solely to Defendant Gerringer and thus

Paragraph 27 does not contain any factual allegations to which a response is required by the Board.

Moreover, the allegations set forth in Paragraph 27 contain legal conclusions and argument to

which no response is required, but to the extent it may be construed as containing factual

allegations against the Board, the Board is without sufficient information to admit or deny the

allegations and thus denies same.

         28.   The allegations in Paragraph 28 pertain solely to Defendant Gerringer and thus

Paragraph 28 does not contain any factual allegations to which a response is required by the Board,

but to the extent it may be construed as doing so, the Board is without sufficient information to

admit or deny the allegations and thus denies same.

         29.   The allegations in Paragraph 29 pertain solely to Defendant Gerringer and thus

Paragraph 29 does not contain any factual allegations to which a response is required by the Board,

but to the extent it may be construed as doing so, the Board is without sufficient information to

admit or deny the allegations and thus denies same.

         30.   The Board admits the allegations in Paragraph 30.

         31.   To the extent the Board and APSASHC entered into a Negotiated Agreement

effective July 1, 2018, and pursuant to Article 1.1 APSASCH was recognized as the exclusive

representative of the administrators and supervisors unit of the school system in accordance with

Education Article, Title 6, Subtitle 4, of the Annotated Code of Maryland, it is admitted. The

Board is without sufficient information to admit or deny the remaining allegations in Paragraph 31

and thus denies same.



                                                5
         Case 1:21-cv-00870-RDB Document 13 Filed 05/19/21 Page 6 of 39



       32.     The allegations in Paragraph 32 pertain solely to Defendant Gerringer and thus

Paragraph 32 does not contain any factual allegations to which a response is required by the Board,

but to the extent it may be construed as doing so, the Board admits that both principals and assistant

principals were members of the bargaining unit represented by APSASHC.

       33.     To the extent the Board and APSASHC entered into a Negotiated Agreement

effective July 1, 2018 that was a successor to a prior negotiated agreement that expired effective

the close of business on June 30, 2018, it is admitted. The Board is without sufficient information

to admit or deny the remaining allegations in Paragraph 33 and thus denies same.

       34.     To the extent the Board and APSASHC entered into a Negotiated Agreement

effective July 1, 2018 it is admitted. In further answering, the Board states that the contents of the

aforementioned Negotiated Agreements speak for themselves.

       35.     To the extent the Board and APSASHC entered into a Negotiated Agreement

effective July 1, 2018 it is admitted. The Board admits that those individuals listed in Paragraph

35“confirmed” the Negotiated Agreement reached between the Board and APSASHC and states

affirmatively its understanding that the terms of the Negotiated Agreement were ratified by the

members of APSASHC.

       36.     The allegations in Paragraph 36 pertain solely to Defendant Gerringer and thus

Paragraph 36 does not contain any factual allegations to which a response is required by the Board.

Moreover, the allegations set forth in Paragraph 36 contain legal conclusions and argument to

which no response is required, but to the extent it may be construed as containing factual

allegations against the Board, the Board is without sufficient information to admit or deny the

allegations and thus denies same.

       37.     The Board admits the allegations in Paragraph 37 of the Complaint.



                                                  6
         Case 1:21-cv-00870-RDB Document 13 Filed 05/19/21 Page 7 of 39



       38.     To the extent the Harford County Public Schools Procedure titled “Reduction in

Force: Administrative and Supervisory Personnel” was amended in December of 2018 and

provides, in relevant part, that the “Superintendent will identify what positions will be reduced or

eliminated[,]” it is admitted.

       39.     The Board admits the allegations in Paragraph 39 of the Complaint.

       40.     The Board admits the allegations in Paragraph 40 of the Complaint.

       41.     The Board denies the allegations in Paragraph 41 of the Complaint and clarifies

that the RIF Procedure was available to all employees, along with all other procedures, via the

HCPS “SharePoint” site..

       42.     The allegations in Paragraph 42 pertain solely to Defendant Gerringer and thus

Paragraph 42 does not contain any factual allegations to which a response is required by the Board.

Moreover, the allegations set forth in Paragraph 42 contain legal conclusions and argument to

which no response is required, but to the extent it may be construed as containing factual

allegations against the Board, the Board is without sufficient information to admit or deny the

allegations in Paragraph 42 of the Complaint, and therefore denies same.

       43.     The allegations in Paragraph 43 pertain solely to Defendant Gerringer and thus

Paragraph 43 does not contain any factual allegations to which a response is required by the Board,

but to the extent it may be construed as doing so, the Board is without sufficient information to

admit or deny the allegations in Paragraph 43 of the Complaint, and therefore denies same.

       44.     To the extent that on December 14, 2018, Superintendent Bulson met with School

Principals to share information about pending budget cuts and two options for position reductions

– one was to use a “Reduction-in-Force” process whereby position cuts would be determined by

years of service, and the other was based on performance whereby all Assistant Principals and



                                                 7
         Case 1:21-cv-00870-RDB Document 13 Filed 05/19/21 Page 8 of 39



Instructional Facilitators would reapply for Assistant Principal positions and reassignment

decisions would be determined by interview performance through a uniform interview and

selection process, it is admitted. The Board is without sufficient information to admit or deny the

remaining allegations in Paragraph 44 of the Complaint, and therefore denies same

       45.     The Board is unaware of anyone named “Schmidt.” Assuming that the Plaintiff’s

reference to a person identified as “Schmidt” was meant to apply to Joseph Schmitz, the Board

denies the allegations in Paragraph 45 of the Complaint.

       46.     The Board is without sufficient information to admit or deny the allegations in

Paragraph 46 of the Complaint, and thus denies same.

       47.     To the extent that in the process of formulating the FY 2020 budget and in an effort

to close a $35 million budget gap in HCPS for FY 2020 to create a more sustainable budget,

Superintendent Bulson proposed approximately $27.4 million in permanent budget reductions by

reducing instructional and administration positions at the elementary, secondary, and central office

levels, it is admitted. The Board is without sufficient information to admit or deny the remaining

allegations in Paragraph 47 of the Complaint, and therefore denies same.

       48.     To the extent the Administrative Positions and Staff Reductions included

converting all Assistant Principals from a mixture of 10 and 12 month positions to all 12 month

positions and reducing the total number of Assistant Principal Positions, it is admitted. The Board

is without sufficient information to admit or deny the remaining allegations in Paragraph 48 of the

Complaint, and therefore denies same.

       49.     To the extent the Board’s Human Resources representatives conducted multiple

presentations to explain the Assistant Principal Reassignment process to affected administrators,




                                                 8
         Case 1:21-cv-00870-RDB Document 13 Filed 05/19/21 Page 9 of 39



it is admitted. The Board is without sufficient information to admit or deny the remaining

allegations in Paragraph 49 of the Complaint and therefore denies same.

       50.     The allegations in Paragraph 50 pertain solely to Defendant Gerringer and thus

Paragraph 50 does not contain any factual allegations to which a response is required by the Board,

but to the extent it may be construed as doing so, the Board is without sufficient information to

admit or deny the allegations in Paragraph 50 of the Complaint and therefore denies same.

       51.     To the extent that the Board’s Human Resources representatives conducted a

presentation on January 17, 2019 for affected administrators on the topic of “Administrative

Positions and Staff Reductions Discussion” which explained the Assistant Principal Reassignment

Process, it is admitted. The Board is without sufficient information to admit or deny the remaining

allegations in Paragraph 51 of the Complaint and therefore denies same.

       52.     To the extent that the Board’s Human Resources representatives conducted a

presentation on January 17, 2019 for affected administrators on the topic of “Administrative

Positions and Staff Reductions Discussion” which explained the Assistant Principal Reassignment

Process, it is admitted. Further responding, all then-current Assistant Principals, Instructional

Facilitators, and any other impacted central office personnel who were qualified received an

invitation to apply for an Assistant Principal position. Additionally, all Assistant Principal

positions were converted from a mixture of 10 and 12 month positions to all 12 month positions.

Human Resources contacted impacted employees with instructions for completing an online

application process, and applications were open to internal candidates only. The application

process was a uniform process for all levels that included submission of basic personal

information, a resume, and a direct supervisor reference on the Board’s Human Resource

application program “TalentEd.” The process also included a digital interview consisting of



                                                9
        Case 1:21-cv-00870-RDB Document 13 Filed 05/19/21 Page 10 of 39



uniform interview questions and one written response using a third-party program called “RIVS.”

Rather than apply to a particular school-specific position, the candidates applied for an Assistant

Principal position within the system as a whole. Prior to the interview dates, the Board shared

with the Assistant Principals detailed instructions for how to use the third-party software “RIVS”

to participate in the digital interview process. The Board is without sufficient information to admit

or deny the remaining allegations in Paragraph 52 of the Complaint and therefore denies same.

        53.    The Board admits that candidates not selected during the Assistant Principal

Reassignment process were eligible to apply for any other vacant positions for which they were

interested and qualified, and would automatically be moved into the 3-year Assistant Principal

pool for immediate consideration for future vacancies at the Assistant Principal position, it is

admitted. The Board denies the remaining allegations in Paragraph 53 of the Complaint.

        54.    To the extent the Assistant Principal Reassignment process included Assistant

Principals and Instructional Facilitators, it is admitted. The Board is without sufficient information

to admit or deny the remaining allegations in Paragraph 54 of the Complaint and therefore denies

same.

        55.    To the extent that Principals served on the interview panels during the Assistant

Principal Reassignment process and reviewed and scored interviews, Human Resources gathered

each interview panel member’s scores, compiled the data for each candidate, and provided this

information to members of HCPS senior leadership, who reviewed the overall scoring from the

principals, the applicant’s supervisory reference, and application materials, it is admitted. The

Board is without sufficient information to admit or deny the remaining allegations in Paragraph 55

of the Complaint and therefore denies same.




                                                 10
        Case 1:21-cv-00870-RDB Document 13 Filed 05/19/21 Page 11 of 39



       56.     To the extent that each Principal participating in the Assistant Principal

Reassignment Process reviewed and scored Assistant Principal candidates on a scale of 1-5 (5

being the highest) and identified their top 5 preferred candidates for their respective buildings, it

is admitted. The Board is without sufficient information to admit or deny the remaining allegations

in Paragraph 56 of the Complaint and thus denies same.

       57.     The allegations in Paragraph 57 pertain solely to Defendant Gerringer and thus

Paragraph 57 does not contain any factual allegations to which a response is required by the Board.

Moreover, the allegations set forth in Paragraph 57 contain legal conclusions and argument to

which no response is required, but to the extent it may be construed as containing factual

allegations against the Board, the denies the allegations in Paragraph 57 of the Complaint.

       58.     The allegations in Paragraph 58 pertain solely to Defendant Gerringer and thus

Paragraph 58 does not contain any factual allegations to which a response is required by the Board.

Moreover, the allegations set forth in Paragraph 58 contain legal conclusions and argument to

which no response is required, but to the extent it may be construed as containing factual

allegations against the Board, the denies the allegations in Paragraph 58 of the Complaint.

       59.     To the extent the Board’s Human Resources representatives conducted multiple

presentations to explain the Assistant Principal Reassignment process to affected administrators,

it is admitted. The Board is without sufficient information to admit or deny the remaining

allegations in Paragraph 59 of the Complaint and therefore denies same.

       60.     The Board denies the allegations in Paragraph 60 of the Complaint.

       61.     The Board denies the allegations in Paragraph 61 of the Complaint.

       62.     The allegations in Paragraph 62 pertain solely to Defendant Gerringer and thus

Paragraph 62 does not contain any factual allegations to which a response is required by the Board,



                                                 11
        Case 1:21-cv-00870-RDB Document 13 Filed 05/19/21 Page 12 of 39



but, to the extent it may be construed as containing factual allegations against the Board, the Board

is without sufficient information to admit or deny the allegations in Paragraph 62 of the Complaint

and therefore denies same.

       63.     The allegations in Paragraph 63 pertain solely to Defendant Gerringer and thus

Paragraph 63 does not contain any factual allegations to which a response is required by the Board,

but, to the extent it may be construed as containing factual allegations against the Board, the Board

is without sufficient information to admit or deny the allegations in Paragraph 63 of the Complaint

and therefore denies same.

       64.     The allegations in Paragraph 64 pertain solely to Defendant Gerringer and thus

Paragraph 64 does not contain any factual allegations to which a response is required by the Board,

but, to the extent it may be construed as containing factual allegations against the Board, the Board

denies that Defendant Gerringer spoke at the March 25, 2019 Board meeting.

       65.     The allegations in Paragraph 65 pertain solely to Defendant Gerringer and thus

Paragraph 65 does not contain any factual allegations to which a response is required by the Board.

Moreover, the allegations set forth in Paragraph 65 contain legal conclusions and argument to

which no response is required. To the extent it may be construed as containing factual allegations

against the Board, the Board is without sufficient information to admit or deny the allegations in

Paragraph 65 of the Complaint and therefore denies same.

       66.     To the extent Plaintiff Bomar commenced employment with the Board on or about

August 22, 2007 in the position of Assistant Principal I at Joppatowne High School and served in

that position until the 2009-2010 school year, when she was transferred to the position of Assistant

Principal in the Alternate Education Program through the 2011-2012 school year, and then was

transferred to the position of Assistant Principal at Joppatowne High School for the 2012-2013



                                                 12
        Case 1:21-cv-00870-RDB Document 13 Filed 05/19/21 Page 13 of 39



through 2016-2017 school years, and then served as an Assistant Principal at Edgewood High

School during the 2017-2018 and 2018-2019 school years, it is admitted. The Board is without

sufficient information to admit or deny the remaining allegations in Paragraph 66 of the Complaint

and therefore denies same.

       67.     The Board is without sufficient information to admit or deny the allegations in

Paragraph 67 of the Complaint and therefore denies same.

       68.     To the extent Plaintiff Bomar was assigned to the position of Assistant Principal at

Edgewood High School during the 2018-2019 school year, Principal Kilo Mack served as her

immediate supervisor, and Principal Mack submitted a supervisory reference for Plaintiff Bomar

during the 2019 Assistant Principal Reassignment Process in which he classified her as “Do not

Recommend,” it is admitted. The Board is without sufficient information to admit or deny the

remaining allegations in Paragraph 68 of the Complaint and therefore denies same.

       69.     To the extent Plaintiff Bomar participated in the 2019 Assistant Principal

Reassignment process, it is admitted. The Board denies the remaining allegations in Paragraph 69

of the Complaint.

       70.     To the extent Plaintiff Bomar met with Joseph Schmitz and Kilo Mack and was

informed that she was not selected for an Assistant Principal position during the 2019 Assistant

Principal Reassignment process and would be placed in the Assistant Principal pool of eligible

candidates for 3 years, it is admitted. The Board is without sufficient information to admit or deny

the allegation that the meeting took place on April 17, 2019 and thus denies same.

       71.     To the extent Plaintiff Bomar was informed that she was not selected for an

Assistant Principal position during the 2019 Assistant Principal Reassignment process and was




                                                13
        Case 1:21-cv-00870-RDB Document 13 Filed 05/19/21 Page 14 of 39



placed in the Assistant Principal pool for 3 years, it is admitted. The Board denies the allegation

in the first sentence of Paragraph 71 of the Complaint.

       72.     To the extent Plaintiff Bomar reviewed her personnel file on April 24, 2019 and

was not selected for an Assistant Principal position during the 2019 Assistant Principal

Reassignment process and was placed in the Assistant Principal pool for 3 years, it is admitted.

The Board is without sufficient information to admit or deny the remaining allegations in

Paragraph 72 of the Complaint and therefore denies same.

       73.     To the extent Plaintiff Hall commenced employment with the Board effective

August 23, 2000 as a Special Education Teacher and served in that capacity from the 2000-2001

school year to the 2006-2007 school year, and then was transferred to the position of Assistant

Principal at Southampton Middle School where she served during the 2007-2008 through 2014-

2015 school years, and then was transferred to the position of Assistant Principal at Patterson Mill

Middle/High School during the 2015-2016 school year through the 2018-2019 school year, it is

admitted. The Board is without sufficient information to admit or deny the remaining allegations

in Paragraph 73 of the Complaint and therefore denies same.

       74.     The Board admits the allegations in Paragraph 74 of the Complaint.

       75.     The Board is without sufficient information to admit or deny the allegations in

Paragraph 75 of the Complaint and therefore denies same.

       76.     The Board admits that Sean Abel is identified in the Negotiated Agreement as

having “confirmed” the Negotiated Agreement reached between the Board and APSASHC and

states affirmatively its understanding that the terms of the Negotiated Agreement were ratified by

the members of APSASHC. The Board is without sufficient information to admit or deny the

remaining allegations in Paragraph 76 of the Complaint and therefore denies same.



                                                14
        Case 1:21-cv-00870-RDB Document 13 Filed 05/19/21 Page 15 of 39



       77.    The Board denies allegations in Paragraph 77 of the Complaint.

       78.    The Board denies allegations in Paragraph 78 of the Complaint.

       79.    The Board denies allegations in Paragraph 79 of the Complaint.

       80.    To the extent Plaintiff Hall participated in the 2019 Assistant Principal

Reassignment process, it is admitted. The Board denies the remaining allegations in Paragraph 80

of the Complaint.

       81.    The Board is without sufficient information to admit or deny the allegations in

Paragraph 81 of the Complaint and therefore denies same.

       82.    To the extent that on March 12, 2019, Plaintiff Hall served as the School Test

Coordinator and met with Sean Abel, Principal of Patterson Mill Middle/High School, Mr. Phil

Snyder, Supervisor of Accountability, and Mrs. Sara Saacks, Assistant Supervisor of

Accountability to discuss concerns about the school’s readiness to implement the eighth grade

Maryland Integrated Science Assessment (MISA) which was scheduled to be administered March

13 – 14, 2019, it is admitted. The Board is without sufficient information to admit or deny the

remaining allegations in Paragraph 82 of the Complaint and therefore denies same.

       83.    To the extent that “it was determined that [Plaintiff Hall] [was] not prepared to

administer MISA beginning March 13” because “[s]tudent testing rosters were not accurate,

including the omission of some students from any testing groups and students needing

accommodations assigned to incorrect groups[,]” “[t]est Administrators were not aware of which

students they would be testing the next day as rosters were not provided to them; moreover, those

Test Administrators who were working with students with accommodations were not aware of the

specific accommodations each student was to be provided” and “[a]s witnessed by Mrs. Saacks

and Mr. Snyder on March 12, Test Administrator bins with the required resources were not fully



                                               15
        Case 1:21-cv-00870-RDB Document 13 Filed 05/19/21 Page 16 of 39



prepared for testing on March 13[,]” it is admitted. The Board is without sufficient information to

admit or deny the remaining allegations in Paragraph 83 of the Complaint and therefore denies

same.

        84.    To the extent that during the March 12, 2019 interaction with Mr. Snyder and Mrs.

Saacks, Plaintiff Hall accused Mrs. Saaks of making personal attacks against her, it is admitted.

The Board denies the remaining allegations in Paragraph 84 of the Complaint.

        85.    To the extent that Dr. Abel was present during the March 12, 2019 meeting with

Plaintiff Hall, Mr. Snyder, and Mrs. Saacks, it is admitted.

        86.    The Board denies the allegations in Paragraph 86 of the Complaint.

        87.    The Board denies the allegations in Paragraph 87 of the Complaint.

        88.    To the extent Dr. Abel issued a letter to Plaintiff Hall dated March 19, 2019 in

which he noted that Plaintiff Hall’s responses to questions by Mr. Snyder and Mrs. Saacks “were

at times unprofessional[,]” that Plaintiff Hall “accused Mrs. Saacks of making personal attacks on

[her],” that “these accusations were baseless with no factual foundation” and that “[t]hese

behaviors, as well as [Plaintiff Hall’s] lack of action in preparing for the MISA testing is not

acceptable” and thus the letter served as a “written reprimand,” it is admitted. The Board denies

the remaining allegations in Paragraph 88 of the Complaint.

        89.    To the extent Dr. Abel issued a letter of reprimand dated March 19, 2019 to Plaintiff

Hall, it is admitted. The Board denies the remaining allegations in Paragraph 89 of the Complaint.

        90.    The Board denies the allegations in Paragraph 90 of the Complaint.

        91.    The Board denies the allegations in Paragraph 91 of the Complaint.

        92.    The Board denies the allegations in Paragraph 92 of the Complaint.




                                                16
        Case 1:21-cv-00870-RDB Document 13 Filed 05/19/21 Page 17 of 39



       93.     To the extent Plaintiff Hall was approved to take FMLA leave effective April 24,

2019 with an expected return-to-work date of June 14, 2019, it is admitted. The Board is without

sufficient information to admit or deny the remaining allegations in Paragraph 93 of the Complaint

and thus denies same.

       94.     To the extent Plaintiff Hall was not selected for an Assistant Principal position

during the 2019 Assistant Principal Reassignment process and was reassigned to the position of

Teacher at Meadowvale Elementary School pursuant to Section 6-201 of the Education Article of

the Annotated Code of Maryland and placed in the Assistant Principal pool of eligible candidates

for 3 years, it is admitted. The Board is without sufficient information to admit or deny the

remaining allegations in Paragraph 94 of the Complaint and thus denies same.

       95.     To the extent Plaintiff Adkins commenced employment with the Board effective

July 3, 2017 in the position of Assistant Principal at Emmorton Elementary School, it is admitted.

The Board is without sufficient information to admit or deny the remaining allegations in

Paragraph 95 of the Complaint and thus denies same.

       96.      The Board is without sufficient information to admit or deny the allegations in

Paragraph 96 of the Complaint and thus denies same.

       97.     To the extent Plaintiff Adkins served as an Assistant Principal at Emmorton

Elementary School during the 2018-2018 school year, it is admitted. The Board is without

sufficient information to admit or deny the remaining allegations in Paragraph 97 of the Complaint

and thus denies same.

       98.     To the extent Plaintiff Adkins participated in the 2019 Assistant Principal

Reassignment process, it is admitted. The Board denies the remaining allegations in Paragraph 98

of the Complaint.



                                               17
        Case 1:21-cv-00870-RDB Document 13 Filed 05/19/21 Page 18 of 39



       99.     The Board is without sufficient information to admit or deny the allegations in

Paragraph 99 of the Complaint and thus denies same.

       100.    The Board denies the allegations in Paragraph 100 of the Complaint.

       101.    To the extent Plaintiff Adkins met with Mr. Snyder on March 15, 2019 regarding

MISA testing, it is admitted. The Board denies the remaining allegations in Paragraph 101 of the

Complaint.

       102.    To the extent Mr. Snyder informed Plaintiff Adkins that she would no longer serve

as the School Test Coordinator or Alternate School Test Coordinator, it is admitted. The Board is

without sufficient information to admit or deny the remaining allegations in Paragraph 102 of the

Complaint and thus denies same.

       103.    To the extent Plaintiff Adkins was approved to take FMLA leave effective March

19, 2019 with an expected return-to-work date of April 5, 2019, it is admitted. The Board is

without sufficient information to admit or deny the remaining allegations in Paragraph 103 of the

Complaint and thus denies same.

       104.    To the extent Plaintiff Adkins sent an email dated April 5, 2019 to Mr. Snyder, Ms.

Spencer, and Jeffrey Fradel, Senior Manager of Staff and Labor Relations for HCPS, complaining

of her “feelings of intimidation, bullying, unfair treatment, and retaliation” by Mr. Snyder, and

that Plaintiff’s email was forwarded to Melanie Wernig, Coordinator of Internal Investigation in

HCPS’s Human Resources Department, for investigation, it is admitted. The Board denies the

remaining allegations in Paragraph 104 of the Complaint.

       105.    To the extent Plaintiff Adkins was removed from the School Test Coordinator role

because Plaintiff Adkins failed to complete numerous responsibilities associated with her role, it




                                               18
        Case 1:21-cv-00870-RDB Document 13 Filed 05/19/21 Page 19 of 39



is admitted. The Board is without sufficient information to admit or deny the remaining allegations

in Paragraph 105 of the Complaint and thus denies same.

       106.    To the extent Plaintiff Adkins’ complaint was promptly and thoroughly

investigated by Ms. Wernig and that Ms. Wernig concluded that Plaintiff Adkins’ complaints were

unsubstantiated and that Mr. Snyder and Ms. Spencer had legitimate, nondiscriminatory reasons

for removing Plaintiff Adkins from the School Test Coordinator and Alternate School Test

Coordinator roles, it is admitted. The Board is without sufficient information to admit or deny the

remaining allegations in Paragraph 106 of the Complaint and thus denies same.

       107.    To the extent Plaintiff Adkins was not selected for an Assistant Principal position

during the 2019 Assistant Principal Reassignment process and was reassigned to the position of

Special Education Teacher at John Archer School pursuant to Section 6-201 of the Education

Article of the Annotated Code of Maryland and placed in the Assistant Principal pool of eligible

candidates for 3 years, it is admitted. The Board is without sufficient information to admit or deny

the remaining allegations in Paragraph 107 of the Complaint and thus denies same.

       108.    The Board denies the allegations in Paragraph 108 of the Complaint.

       109.    The Board is without sufficient information to admit or deny the allegations in

Paragraph 109 of the Complaint and thus denies same.

       110.    To the extent Plaintiff Stallings served in the role of Assistant Principal at Havre

de Grace High School during the 2018-2019 school year, it is admitted. The Board is without

sufficient information to admit or deny the remaining allegations in Paragraph 110 of the

Complaint and thus denies same.




                                                19
        Case 1:21-cv-00870-RDB Document 13 Filed 05/19/21 Page 20 of 39



        111.      To the extent Plaintiff Stallings participated in the 2019 Assistant Principal

Reassignment process, it is admitted. The Board denies the remaining allegations in Paragraph

111 of the Complaint.

        112.      To the extent Plaintiff Stallings was not selected for an Assistant Principal position

during the 2019 Assistant Principal Reassignment process and was reassigned to the position of

School Counselor at Fallston High School pursuant to Section 6-201 of the Education Article of

the Annotated Code of Maryland and placed in the Assistant Principal pool of eligible candidates

for 3 years, it is admitted. The Board is without sufficient information to admit or deny the

remaining allegations in Paragraph 112 of the Complaint and thus denies same.

        113.      To the extent that African American male and female as well as Caucasian male

and female candidates were selected for Assistant Principal positions during the 2019 Assistant

Principal reassignment process, it is admitted. The Board denies the remaining allegations in

Paragraph 113 of the Complaint.

        114.      To the extent that individuals both over and under the age of forty (40) were

selected for Assistant Principal positions during the 2019 Assistant Principal reassignment process,

it is admitted.

        115.      The Board is without sufficient information to admit or deny the allegations in

Paragraph 115 of the Complaint and thus denies same.

        116.      The Board admits the allegations in Paragraph 116 of the Complaint.

        117.      The Board denies the allegations in Paragraph 117 of the Complaint.

        118.      The Board denies the allegations in Paragraph 118 of the Complaint.

        119.      The Board denies the allegations in Paragraph 119 of the Complaint.

        120.      The Board denies the allegations in Paragraph 120 of the Complaint.



                                                   20
        Case 1:21-cv-00870-RDB Document 13 Filed 05/19/21 Page 21 of 39



       121.     The Board denies the allegations in Paragraph 121 of the Complaint.

       122.     The Board denies the allegations in Paragraph 122 of the Complaint.

       123.     The Board denies the allegations in Paragraph 123 of the Complaint.

       124.     The Board denies the allegations in Paragraph 124 of the Complaint.

       125.     The Board admits the allegations in Paragraph 125 of the Complaint.

       126.     The Board admits the allegations in Paragraph 126 of the Complaint.

       127.     The Board denies the characterization of Dr. Bulson’s comments as described in

Paragraph 127 of the Complaint and states affirmatively that Dr. Bulson reiterated the details of

the process that was followed and communicated his belief that the process followed was fair and

objective.

       128.     The Board denies the allegations in Paragraph 128 of the Complaint.

       129.     The Board denies the allegations in Paragraph 129 of the Complaint.

       130.     The Board admits that Plaintiffs filed charges with the Maryland Commission on

Civil Rights (“MCCR”) but is without sufficient information to admit or deny the remaining the

allegations in Paragraph 130 of the Complaint and thus denies same.

       131.     The Board admits the allegations in Paragraph 131 of the Complaint and clarifies

that Mr. O’Brien’s position is titled “Executive Director of Secondary School Instruction and

Performance.”

       132.     The Board denies the allegations in Paragraph 132 of the Complaint.

       133.     The Board denies the allegations in Paragraph 133 of the Complaint.

       134.     The Board is without sufficient information to admit or deny the allegations in

Paragraph 134 of the Complaint and thus denies same.




                                               21
          Case 1:21-cv-00870-RDB Document 13 Filed 05/19/21 Page 22 of 39



       135.      The Board denies the allegations in Paragraph 135 of the Complaint and states

affirmatively that on May 28, 2020, a notice of four (4) Assistant Principal vacancies at the

secondary level was sent by the Board’s Human Resources department to all individuals in the

Assistant Principal pool at the time.

       136.      The Board is without sufficient information to admit or deny the allegations in

Paragraph 136 of the Complaint and thus denies same.

       137.      The Board denies the allegations in Paragraph 137 of the Complaint.

  COUNT I: COMMON LAW FRAUD/INTENTIONAL MISREPRESENTATION (All
                   Plaintiffs Against Stacey Gerringer)

       138.      The Board incorporates by reference its responses to Paragraphs 1 through 137 of

the Complaint.

       139.      Paragraph 139 through 159 of the Complaint pertain solely to the claims against

Defendant Gerrigner, and thus does not contain any factual allegations to which a response is

required by the Board, but to the extent it may be construed as doing so, the Board denies same.

   COUNT II: VIOLATION OF 42 USC § 1983 (All Plaintiffs against Sean Bulson in his
                            Individual Capacity)

       140.      The Board incorporates by reference its responses to Paragraphs 1 through 159 of

the Complaint.

   141.          Paragraphs 161 through 169 of the Complaint pertain solely to the claims against

       Defendant Bulson who has filed a Motion to Dismiss. Thus, Paragraphs 161 through 169

       do not contain any factual allegations to which a response is required by the Board, but to

       the extent it may be construed as doing so, the Board denies same.




                                                22
        Case 1:21-cv-00870-RDB Document 13 Filed 05/19/21 Page 23 of 39



  COUNT III: DISCRIMINATION IN VIOLATION OF TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, 42 USC § 2000e, et. seq. (All Plaintiffs Against HCPS – Disparate
                                 Treatment)

       142.      The Board incorporates by reference its responses to Paragraphs 1 through 169 of

the Complaint.

       143.      The Board admits that Plaintiffs are African American and female. The remaining

allegations in Paragraph 171 of the Complaint contain legal arguments and/or conclusions to which

the Board is not required to respond, but to the extent they may be construed as containing any

factual allegations, the Board denies same. .

       144.      The Board denies the allegations in Paragraph 172 of the Complaint.

       145.      The Board denies the allegations in Paragraph 173 of the Complaint.

       146.      To the extent the Board and APSASHC entered into a Negotiated Agreement

effective July 1, 2018, and pursuant to Article 1.1 APSASCH was recognized as the exclusive

representative of the administrators and supervisors unit of the school system in accordance with

Education Article, Title 6, Subtitle 4, of the Annotated Code of Maryland, it is admitted. To the

extent the Harford County Public Schools Procedure titled “Reduction in Force: Administrative

and Supervisory Personnel” was amended on December 13, 2018 and provides, in relevant part,

that the “Superintendent will identify what positions will be reduced or eliminated[,]” it is

admitted. The Board is without sufficient information to admit or deny the remaining allegations

in Paragraph 174 of the Complaint and therefore denies same.

       147.      To the extent that in the process of formulating the FY 2020 budget and in an effort

to close a $35 million budget gap in HCPS for FY 2020 to create a more sustainable budget,

Superintendent Bulson proposed approximately $27.4 million in permanent budget reductions by

reducing instructional and administration positions at the elementary, secondary, and central office



                                                  23
          Case 1:21-cv-00870-RDB Document 13 Filed 05/19/21 Page 24 of 39



levels, it is admitted. The Board is without sufficient information to admit or deny the remaining

allegations in Paragraph 175 of the Complaint and therefore denies same.

       148.    To the extent the Administrative Positions and Staff Reductions included

converting all Assistant Principals from a mixture of 10 and 12 month positions to all 12 month

positions and reducing the total number of Assistant Principal Positions, it is admitted. The Board

is without sufficient information to admit or deny the remaining allegations in Paragraph 176 of

the Complaint and therefore denies same.

       149.    The Board denies the allegations in Paragraph 177 of the Complaint.

       150.    The Board denies the allegations in Paragraph 178 of the Complaint.

       151.    The Board denies the allegations in Paragraph 179 of the Complaint.

       152.    The Board denies the allegations in Paragraph 180 of the Complaint.

       153.    The Board denies the allegations in Paragraph 181 of the Complaint.

   COUNT IV: DISCRIMINATION IN VIOLATION OF THE MARYLAND FAIR
  EMPLOYMENT PRACTICES ACT, MARYLAND ANNOTATED CODE, STATE
GOVERNMENT ARTICLE, § 20-601, ET. SEQ. (All Plaintiffs against HCPS – Disparate
                              Treatment.

   154.        The Board incorporates by reference its responses to Paragraphs 1 through 181 of

       the Complaint.

   155.        The Board admits that Plaintiffs are African American and female. The remaining

       allegations in Paragraph 183 of the Complaint contain legal arguments and/or conclusions

       to which the Board is not required to respond, but to the extent they may be construed as

       containing any factual allegations, the Board denies same. .

   156.        The Board denies the allegations in Paragraph 184 of the Complaint.

   157.        The Board denies the allegations in Paragraph 185 of the Complaint.




                                                24
       Case 1:21-cv-00870-RDB Document 13 Filed 05/19/21 Page 25 of 39



158.        To the extent the Board and APSASHC entered into a Negotiated Agreement

   effective July 1, 2018, and pursuant to Article 1.1 APSASCH was recognized as the

   exclusive representative of the administrators and supervisors unit of the school system in

   accordance with Education Article, Title 6, Subtitle 4, of the Annotated Code of Maryland,

   it is admitted.    To the extent the Harford County Public Schools Procedure titled

   “Reduction in Force: Administrative and Supervisory Personnel” was amended on

   December 13, 2018 and provides, in relevant part, that the “Superintendent will identify

   what positions will be reduced or eliminated[,]” it is admitted. The Board is without

   sufficient information to admit or deny the remaining allegations in Paragraph 186 of the

   Complaint and therefore denies same.

159.        To the extent that in the process of formulating the FY 2020 budget and in an effort

   to close a $35 million budget gap in HCPS for FY 2020 to create a more sustainable budget,

   Superintendent Bulson proposed approximately $27.4 million in permanent budget

   reductions by reducing instructional and administration positions at the elementary,

   secondary, and central office levels, it is admitted. The Board is without sufficient

   information to admit or deny the remaining allegations in Paragraph 187 of the Complaint

   and therefore denies same.

160.        To the extent the Administrative Positions and Staff Reductions included

   converting all Assistant Principals from a mixture of 10 and 12 month positions to all 12

   month positions and reducing the total number of Assistant Principal Positions, it is

   admitted. The Board is without sufficient information to admit or deny the remaining

   allegations in Paragraph 188 of the Complaint and therefore denies same.

161.        The Board denies the allegations in Paragraph 189 of the Complaint.



                                             25
        Case 1:21-cv-00870-RDB Document 13 Filed 05/19/21 Page 26 of 39



 162.        The Board denies the allegations in Paragraph 190 of the Complaint.

 163.        The Board denies the allegations in Paragraph 191 of the Complaint.

 164.        The Board denies the allegations in Paragraph 192 of the Complaint.

 165.        The Board denies the allegations in Paragraph 193 of the Complaint.

COUNT V: RETALIATION IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS
      ACT OF 1964, 42 USC § 2000E, et. seq. (All Plaintiffs against HCPS)


 166.        The Board incorporates by reference its responses to Paragraphs 1 through 193 of

    the Complaint.

 167.        The Board denies the allegations in Paragraph 195 of the Complaint.

 168.        The Board denies the allegations in Paragraph 196 of the Complaint.

 169.        The Board denies the allegations in Paragraph 197 of the Complaint.

 170.        The Board denies the allegations in Paragraph 198 of the Complaint.

 171.        The Board denies the allegations in Paragraph 199 of the Complaint.

 172.        The Board is without sufficient information to admit or deny the allegations in

    Paragraph 200 of the Complaint, and therefore denies same.

 173.        The Board denies the allegations in Paragraph 201 of the Complaint.

 174.        The Board denies the allegations in Paragraph 202 of the Complaint.

 175.        The Board admits the allegations in Paragraph 203 of the Complaint.

 176.        The Board denies the allegations in Paragraph 204 of the Complaint.

 177.        The Board denies the allegations in Paragraph 205 of the Complaint.

 178.        The Board denies the allegations in Paragraph 206 of the Complaint.

 179.        The Board denies the allegations in Paragraph 207 of the Complaint.




                                            26
        Case 1:21-cv-00870-RDB Document 13 Filed 05/19/21 Page 27 of 39



   COUNT VI: RETALIATION IN VIOLATION OF THE MARYLAND FAIR
 EMPLOYMENT PRACTICES ACT, MARYLAND ANNOTATED CODE, STATE
GOVERNMENT ARTICLE, § 20-601, et. seq. (All Plaintiffs against HCPS – Disparate
                            Treatment.

 180.        The Board incorporates by reference its responses to Paragraphs 1 through 207 of

    the Complaint.

 181.        The Board denies the allegations in Paragraph 209 of the Complaint.

 182.        The Board denies the allegations in Paragraph 210 of the Complaint.

 183.        The Board denies the allegations in Paragraph 211 of the Complaint.

 184.        The Board denies the allegations in Paragraph 212 of the Complaint.

 185.        The Board denies the allegations in Paragraph 213 of the Complaint.

 186.        The Board is without sufficient information to admit or deny the allegations in

    Paragraph 214 of the Complaint, and therefore denies same.

 187.        The Board denies the allegations in Paragraph 215 of the Complaint.

 188.        The Board denies the allegations in Paragraph 216 of the Complaint.

 189.        The Board admits the allegations in Paragraph 217 of the Complaint.

 190.        The Board denies the allegations in Paragraph 218 of the Complaint.

 191.        The Board denies the allegations in Paragraph 219 of the Complaint.

 192.        The Board denies the allegations in Paragraph 220 of the Complaint.

 193.        The Board denies the allegations in Paragraph 221 of the Complaint.


COUNT VII: AGE DISCRIMINATION IN VIOLATION OF 29 USC § 621, et seq. (All
                       Plaintiffs against HCPS)

 194.        The Board incorporates by reference its responses to Paragraphs 1 through 221 of

    the Complaint.




                                            27
       Case 1:21-cv-00870-RDB Document 13 Filed 05/19/21 Page 28 of 39



195.        The Board admits that Plaintiffs are above the age of forty (40). The remaining

   allegations in Paragraph 223 of the Complaint contain legal arguments and/or conclusions

   to which the Board is not required to respond, but to the extent they may be construed as

   containing any factual allegations, the Board denies same.

196.        The Board denies the allegations in Paragraph 224 of the Complaint.

197.        The Board denies the allegations in Paragraph 225 of the Complaint.

198.        To the extent the Board and APSASHC entered into a Negotiated Agreement

   effective July 1, 2018, and pursuant to Article 1.1 APSASCH was recognized as the

   exclusive representative of the administrators and supervisors unit of the school system in

   accordance with Education Article, Title 6, Subtitle 4, of the Annotated Code of Maryland,

   it is admitted.    To the extent the Harford County Public Schools Procedure titled

   “Reduction in Force: Administrative and Supervisory Personnel” was amended on

   December 13, 2018 and provides, in relevant part, that the “Superintendent will identify

   what positions will be reduced or eliminated[,]” it is admitted. The Board is without

   sufficient information to admit or deny the remaining allegations in Paragraph 226 of the

   Complaint and therefore denies same.

199.        To the extent that in the process of formulating the FY 2020 budget and in an effort

   to close a $35 million budget gap in HCPS for FY 2020 to create a more sustainable budget,

   Superintendent Bulson proposed approximately $27.4 million in permanent budget

   reductions by reducing instructional and administration positions at the elementary,

   secondary, and central office levels, it is admitted. The Board is without sufficient

   information to admit or deny the remaining allegations in Paragraph 227 of the Complaint

   and therefore denies same.



                                             28
       Case 1:21-cv-00870-RDB Document 13 Filed 05/19/21 Page 29 of 39



200.        To the extent the Administrative Positions and Staff Reductions included

   converting all Assistant Principals from a mixture of 10 and 12 month positions to all 12

   month positions and reducing the total number of Assistant Principal Positions, it is

   admitted. The Board is without sufficient information to admit or deny the remaining

   allegations in Paragraph 228 of the Complaint and therefore denies same.

201.        The Board denies the allegations in Paragraph 229 of the Complaint.

202.        The Board denies the allegations in Paragraph 230 of the Complaint.

203.        The Board denies the allegations in Paragraph 231 of the Complaint.

204.        The Board denies the allegations in Paragraph 232 of the Complaint.

205.        The Board denies the allegations in Paragraph 233 of the Complaint.

206.        The Board denies the allegations in Paragraph 234 of the Complaint.

COUNT VIII: AGE DISCRIMINATION IN VIOLATION OF MARYLAND FAIR
EMPLOYMENT PRACTICES ACT, MARYLAND ANNOTATED CODE, STATE
   GOVERNMENT ARTICLE § 20-601, et seq. (All Plaintiffs against HCPS)

207.        The Board incorporates by reference its responses to Paragraphs 1 through 234 of

   the Complaint.

208.        The Board admits that Plaintiffs are above age forty (40).          The remaining

   allegations in Paragraph 236 of the Complaint contain legal arguments and/or conclusions

   to which the Board is not required to respond, but to the extent they may be construed as

   containing any factual allegations, the Board denies same.

209.        The Board denies the allegations in Paragraph 237 of the Complaint.

210.        The Board denies the allegations in Paragraph 238 of the Complaint.

211.        To the extent that in the process of formulating the FY 2020 budget and in an effort

   to close a $35 million budget gap in HCPS for FY 2020 to create a more sustainable budget,



                                             29
       Case 1:21-cv-00870-RDB Document 13 Filed 05/19/21 Page 30 of 39



   Superintendent Bulson proposed approximately $27.4 million in permanent budget

   reductions by reducing instructional and administration positions at the elementary,

   secondary, and central office levels, it is admitted. The Board is without sufficient

   information to admit or deny the remaining allegations in Paragraph 239 of the Complaint

   and therefore denies same.

212.        To the extent the Administrative Positions and Staff Reductions included

   converting all Assistant Principals from a mixture of 10 and 12 month positions to all 12

   month positions and reducing the total number of Assistant Principal Positions, it is

   admitted. The Board is without sufficient information to admit or deny the remaining

   allegations in Paragraph 240 of the Complaint and therefore denies same.

213.        To the extent the Board and the APSASHC entered into a Negotiated Agreement

   effective July 1, 2018, and pursuant to Article 1.1 APSASCH was recognized as the

   exclusive representative of the administrators and supervisors unit of the school system in

   accordance with Education Article, Title 6, Subtitle 4, of the Annotated Code of Maryland,

   it is admitted.    To the extent the Harford County Public Schools Procedure titled

   “Reduction in Force: Administrative and Supervisory Personnel” was amended on

   December 13, 2018 and provides, in relevant part, that the “Superintendent will identify

   what positions will be reduced or eliminated[,]” it is admitted. The Board is without

   sufficient information to admit or deny the remaining allegations in Paragraph 241 of the

   Complaint and therefore denies same.

214.        The Board denies the allegations in Paragraph 242 of the Complaint.

215.        The Board denies the allegations in Paragraph 243 of the Complaint.

216.        The Board denies the allegations in Paragraph 244 of the Complaint.



                                           30
          Case 1:21-cv-00870-RDB Document 13 Filed 05/19/21 Page 31 of 39



   217.        The Board denies the allegations in Paragraph 245 of the Complaint.

   218.        The Board denies the allegations in Paragraph 246 of the Complaint.

   219.        The Board denies the allegations in Paragraph 247 of the Complaint.

COUNT IX: RETALIATION IN VIOLATION OF THE FAMILY MEDICAL LEAVE
ACT (29 U.S.C. § 2611, et. seq.) (Letina Hall and Shakera Adkins Against HCPS Only)

   220.        The Board incorporates by reference its responses to Paragraphs 1 through 247 of

      the Complaint.

   221.        To the extent Plaintiff Hall commenced employment with the Board effective

      August 23, 2000 as a Special Education Teacher and served in that capacity from the 2000-

      2001 school year to the 2006-2007 school year, and then was transferred to the position of

      Assistant Principal at Southampton Middle School where she served during the 2007-2008

      through 2014-2015 school years, and then was transferred to the position of Assistant

      Principal at Patterson Mill Middle/High School during the 2015-2016 school year through

      the 2018-2019 school year, it is admitted. The Board is without sufficient information to

      admit or deny the remaining allegations in Paragraph 249 of the Complaint and therefore

      denies same.

   222.        To the extent Plaintiff Adkins commenced employment with the Board effective

      July 3, 2017 in the position of Assistant Principal at Emmorton Elementary School, it is

      admitted. The Board is without sufficient information to admit or deny the remaining

      allegations in Paragraph 250 of the Complaint and thus denies same.

   223.        To the extent both Plaintiffs Adkins and Hall participated in the 2019 Assistant

      Principal Reassignment process, it is admitted. The Board denies the remaining allegations

      in Paragraph 251 of the Complaint.




                                              31
       Case 1:21-cv-00870-RDB Document 13 Filed 05/19/21 Page 32 of 39



224.        The Board is without sufficient information to admit or deny the allegations in

   Paragraph 252 of the Complaint and thus denies same.

225.        The Board is without sufficient information to admit or deny the allegations in

   Paragraph 253 of the Complaint and therefore denies same.

226.        To the extent Plaintiff Adkins was approved to take FMLA leave effective March

   19, 2019 with an expected return-to-work date of April 5, 2019, it is admitted. The Board

   is without sufficient information to admit or deny the remaining allegations in Paragraph

   254 of the Complaint and thus denies same.

227.        To the extent Plaintiff Adkins was removed from the School Test Coordinator role

   because Plaintiff Adkins failed to complete numerous responsibilities associated with her

   role, it is admitted. The Board is without sufficient information to admit or deny the

   remaining allegations in Paragraph 255 of the Complaint and thus denies same.

228.        To the extent Plaintiff Hall was approved to take FMLA leave effective April 24,

   2019 with an expected return-to-work date of June 14, 2019, it is admitted. The Board is

   without sufficient information to admit or deny the remaining allegations in Paragraph 256

   of the Complaint and thus denies same.

229.        To the extent Plaintiff Hall was not selected for an Assistant Principal position

   during the 2019 Assistant Principal Reassignment process and was reassigned to the

   position of Teacher at Meadowvale Elementary School pursuant to Section 6-201 of the

   Education Article of the Annotated Code of Maryland and placed in the Assistant Principal

   pool of eligible candidates for 3 years, it is admitted. The Board is without sufficient

   information to admit or deny the remaining allegations in Paragraph 257 of the Complaint

   and thus denies same.



                                            32
         Case 1:21-cv-00870-RDB Document 13 Filed 05/19/21 Page 33 of 39



  230.        The Board denies the allegations in Paragraph 258 of the Complaint.

  231.        To the extent Plaintiff Hall was placed in the Assistant Principal pool of eligible

     candidates for 3 years, it is admitted. The Board is without sufficient information to admit

     or deny the remaining allegations in Paragraph 259 of the Complaint and thus denies same.

  232.        The Board admits the allegations in Paragraph 260 of the Complaint.

  233.        The Board denies the allegations in Paragraph 261 of the Complaint.

  234.        The Board denies the allegations in Paragraph 262 of the Complaint.

   COUNT X: DISCRIMINATION IN VIOLATION OF TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, 42 USC § 2000e, et. seq. (All Plaintiffs Against HCPS – Disparate
                                   Impact)


  235.        The Board incorporates by reference its responses to Paragraphs 1 through 262 of

     the Complaint.

  236.        The Board admits that Plaintiffs are African American and female. The remaining

     allegations in Paragraph 264 of the Complaint contain legal arguments and/or conclusions

     to which the Board is not required to respond, but to the extent they may be construed as

     containing any factual allegations, the Board denies same.

  237.        The Board denies the allegations in Paragraph 265 of the Complaint.

  238.        The Board denies the allegations in Paragraph 266 of the Complaint.

  239.        To the extent that in the process of formulating the FY 2020 budget and in an effort

     to close a $35 million budget gap in HCPS for FY 2020 to create a more sustainable budget,

     Superintendent Bulson proposed approximately $27.4 million in permanent budget

     reductions by reducing instructional and administration positions at the elementary,

     secondary, and central office levels, it is admitted. The Board is without sufficient




                                               33
       Case 1:21-cv-00870-RDB Document 13 Filed 05/19/21 Page 34 of 39



   information to admit or deny the remaining allegations in Paragraph 267 of the Complaint

   and therefore denies same.

240.        To the extent the Administrative Positions and Staff Reductions included

   converting all Assistant Principals from a mixture of 10 and 12 month positions to all 12

   month positions and reducing the total number of Assistant Principal Positions, it is

   admitted. The Board is without sufficient information to admit or deny the remaining

   allegations in Paragraph 268 of the Complaint and therefore denies same.

241.        To the extent the Board and APSASHC entered into a Negotiated Agreement

   effective July 1, 2018, and pursuant to Article 1.1 APSASCH was recognized as the

   exclusive representative of the administrators and supervisors unit of the school system in

   accordance with Education Article, Title 6, Subtitle 4, of the Annotated Code of Maryland,

   it is admitted.    To the extent the Harford County Public Schools Procedure titled

   “Reduction in Force: Administrative and Supervisory Personnel” was amended on

   December 13, 2018 and provides, in relevant part, that the “Superintendent will identify

   what positions will be reduced or eliminated[,]” it is admitted. The Board is without

   sufficient information to admit or deny the remaining allegations in Paragraph 269 of the

   Complaint and therefore denies same.

242.        The Board denies the allegations in Paragraph 270 of the Complaint.

243.        The Board denies the allegations in Paragraph 271 of the Complaint.

244.        The Board denies the allegations in Paragraph 272 of the Complaint.

245.        The Board denies the allegations in Paragraph 273 of the Complaint.

246.        The Board denies the allegations in Paragraph 274 of the Complaint.

247.        The Board denies the allegations in Paragraph 275 of the Complaint.



                                           34
       Case 1:21-cv-00870-RDB Document 13 Filed 05/19/21 Page 35 of 39



248.        The Board denies the allegations in Paragraph 276 of the Complaint.

249.        The Board denies the allegations in Paragraph 277 of the Complaint.

250.        The Board denies the allegations in Paragraph 278 of the Complaint.

251.        The Board denies the allegations in Paragraph 279 of the Complaint.

252.        The Board denies the allegations in Paragraph 280 of the Complaint.

253.        The Board denies the allegations in Paragraph 281 of the Complaint.

254.        The Board denies the allegations in Paragraph 282 of the Complaint.

   COUNT XI: DISCRIMINATION IN VIOLATION OF MARYLAND FAIR
 EMPLOYMENT PRACTICES ACT, MARYLAND ANNOTATED CODE, STATE
GOVERNMENT ARTICLE § 20-601, et seq. (All Plaintiffs against HCPS – Disparate
                             Impact)


255.        The Board incorporates by reference its responses to Paragraphs 1 through 282 of

   the Complaint.

256.        The Board admits that Plaintiffs are African American and female. The remaining

   allegations in Paragraph 284 of the Complaint contain legal arguments and/or conclusions

   to which the Board is not required to respond, but to the extent they may be construed as

   containing any factual allegations, the Board denies same.

257.        The Board denies the allegations in Paragraph 285 of the Complaint.

258.        The Board denies the allegations in Paragraph 286 of the Complaint.

259.        To the extent the Board and APSASHC entered into a Negotiated Agreement

   effective July 1, 2018, and pursuant to Article 1.1 APSASCH was recognized as the

   exclusive representative of the administrators and supervisors unit of the school system in

   accordance with Education Article, Title 6, Subtitle 4, of the Annotated Code of Maryland,

   it is admitted.    To the extent the Harford County Public Schools Procedure titled



                                           35
       Case 1:21-cv-00870-RDB Document 13 Filed 05/19/21 Page 36 of 39



   “Reduction in Force: Administrative and Supervisory Personnel” was amended on

   December 13, 2018 and provides, in relevant part, that the “Superintendent will identify

   what positions will be reduced or eliminated[,]” it is admitted. The Board is without

   sufficient information to admit or deny the remaining allegations in Paragraph 287 of the

   Complaint and therefore denies same.

260.        To the extent that in the process of formulating the FY 2020 budget and in an effort

   to close a $35 million budget gap in HCPS for FY 2020 to create a more sustainable budget,

   Superintendent Bulson proposed approximately $27.4 million in permanent budget

   reductions by reducing instructional and administration positions at the elementary,

   secondary, and central office levels, it is admitted. The Board is without sufficient

   information to admit or deny the remaining allegations in Paragraph 288 of the Complaint

   and therefore denies same.

261.        To the extent the Administrative Positions and Staff Reductions included

   converting all Assistant Principals from a mixture of 10 and 12 month positions to all 12

   month positions and reducing the total number of Assistant Principal Positions, it is

   admitted. The Board is without sufficient information to admit or deny the remaining

   allegations in Paragraph 289 of the Complaint and therefore denies same.

262.        The Board denies the allegations in Paragraph 290 of the Complaint.

263.        The Board denies the allegations in Paragraph 291 of the Complaint.

264.        The Board denies the allegations in Paragraph 292 of the Complaint.

265.        The Board denies the allegations in Paragraph 293 of the Complaint.

266.        The Board denies the allegations in Paragraph 294 of the Complaint.

267.        The Board denies the allegations in Paragraph 295 of the Complaint.



                                             36
          Case 1:21-cv-00870-RDB Document 13 Filed 05/19/21 Page 37 of 39



   268.        The Board denies the allegations in Paragraph 296 of the Complaint.

   269.        The Board denies the allegations in Paragraph 297 of the Complaint.

   270.        The Board denies the allegations in Paragraph 298 of the Complaint.

   271.        The Board denies the allegations in Paragraph 299 of the Complaint.

   272.        The Board denies the allegations in Paragraph 300 of the Complaint.

   273.        The Board denies the allegations in Paragraph 301 of the Complaint.

   274.        The Board denies the allegations in Paragraph 302 of the Complaint.

                                   PRAYER FOR RELIEF

   1. The statements contained in the Plaintiffs’ Prayer for Relief paragraphs contain legal

       conclusions and claims for relief that the Board is neither required to admit nor deny;

       however, the Board states affirmatively that punitive damages may not be awarded against

       the Board as a matter of law.

                                       THIRD DEFENSE

       As an affirmative defense, the Board states that any and all actions taken by it were in

accordance with applicable law.

                                       FOURTH DEFENSE

       As an affirmative defense, the Board states that Plaintiffs’ claims are barred by failure to

exhaust administrative remedies.

                                       FIFTH DEFENSE

       As an affirmative defense, the Board states that Plaintiffs’ claims are barred by failure to

exhaust contractual remedies.




                                               37
        Case 1:21-cv-00870-RDB Document 13 Filed 05/19/21 Page 38 of 39



                                        SIXTH DEFENSE

        As an affirmative defense, the Board states that Plaintiffs’ claims are barred by the doctrine

of sovereign immunity pursuant to Md. Code Ann., Cts. & Jud. Proc. § 5-518 as well as Eleventh

Amendment Immunity.

                                      SEVENTH DEFENSE

        The Board is not legally responsible for any injuries or damages allegedly sustained by

Plaintiffs about which they complain.

                                        EIGHTH DEFENSE

        No act or omission on the part of the Board or its employees caused or contributed to any

of the injuries or damages claimed by Plaintiffs and, therefore, Plaintiffs are not entitled to

recovery from the Board.

                                        NINTH DEFENSE

        Plaintiffs had a legal and equitable duty to act reasonably in order to mitigate damages, to

the extent there were any, arising from the matters alleged in the Complaint. The Board is

informed and believes, and on that ground alleges, that Plaintiffs have failed to discharge the duty

to mitigate their alleged damages and, consequently, Plaintiffs are barred in whole or in part from

the recovery of damages.

                                        TENTH DEFENSE

        The Board had legitimate, non-discriminatory reasons for any and all employment actions

affecting Plaintiffs herein.

                                     ELEVENTH DEFENSE

        The Board states that Plaintiffs’ claims for compensatory damages in excess of statutory

limits are barred.



                                                 38
        Case 1:21-cv-00870-RDB Document 13 Filed 05/19/21 Page 39 of 39



       WHEREFORE, having fully answered each and every allegation against it, the Board prays

that this Honorable Court dismiss the Complaint along with an award of costs and such other and

further relief as the Court deems appropriate.



                                             Respectfully submitted,


                                             /s/
                                             Edmund J. O’Meally, Fed. Bar No. 04910
                                             Adam E. Konstas, Fed. Bar No. 18957
                                             PESSIN KATZ LAW, P.A.
                                             901 Dulaney Valley Road, Suite 500
                                             Towson, Maryland 21204
                                             (410) 339-6757; Fax: (410) 832-5654
                                             eomeally@pklaw.com
                                             akonstas@pklaw.com

                                             COUNSEL FOR THE BOARD OF EDUCATION OF
                                             HARFORD COUNTY AND
                                             SUPERINTENDENT SEAN BULSON



                                CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on this 19th day of May, 2021, a copy of the foregoing Answer

was filed in the United States District Court (Northern Division) and electronically served upon

all counsel of record through the Court’s CM/ECF system.

                                             /s/ (filed electronically)

                                             Edmund J. O’Meally




                                                 39
